DETAILED ACTION
This Office Action is in response to Amendment filed July 23, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 101 for the following reasons.
(1) The claimed method according to claim 18 results in the quantum computing device guided to the unspecified “ground state encoded by a problem Hamiltonian” as recited on lines 8-9 of claim 18, which is not any structure but a ground state encoded by a Hamiltonian operator indicated in the withdrawn claim 21.  In other words, Applicants claim that the quantum computing device, which should have an actual and tangible device structure, is guided to the unspecified ground state encoded by the problem Hamiltonian, which is a mathematical operator, and therefore, the amended claim 18 is directed to an abstract idea or a mathematical concept.
(2) In addition, the claimed method requires an ability of the “problem Hamiltonian” to encode the “ground state” of the quantum computing device, which appears to personify the problem Hamiltonian who is capable of encoding the ground 
Claims 19, 22 and 23 depend on claim 18, and therefore, claims 19, 22 and 23 also fail to comply with the 35 USC 101 requirement.

Regarding claim 18, the claimed invention lacks patentable utility, because (a) the claimed method is associated with a step by step change in a state of the quantum computing device comprising the plurality of superconducting cavities and Josephson junctions, (b) however, the claimed quantum computing device does not have any output to be observed and measured by the outside world, and (c) therefore, it appears that the claimed method results in the quantum computing device guided to the ground state encoded by the problem Hamiltonian, and it does not appear that this problem Hamiltonian, which may be represented by a mathematical expression recited in claim 21, is something that can encode the ground state that can be observed or measured by one of ordinary skill in the art.  Claims 19, 22 and 23 depend on claim 18, and therefore, claims 19, 22 and 23 also fail to comply with the 35 USC 101 requirement due to lack of utility.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 18, while Applicants originally disclosed a step of “adiabatically guiding the quantum computing device to a problem Hamiltonian” as shown in the step 304 in Fig. 3 of current application, Applicants did not originally disclose a step of “adiabatically guiding the quantum computing device to a ground state encoded by a problem Hamiltonian” as recited on lines 8-9 of the amended claim 18.
(2) Further regarding claim 18, while Applicants originally disclosed in paragraph [0040] of current application that “The hardware is then quais-adiabatically [sic] guided to s=1, moving the hardware to the ground state of the Hamiltonian encoded by the problem”, Applicants did not originally disclose a step of “adiabatically guiding the quantum computing device to a ground state encoded by a problem Hamiltonian” as recited on lines 8-9.
Claims 19, 22 and 23 depend on claim 18, and therefore, claims 19, 22 and 23 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 18, it is not clear how the quantum computing device can be initialized as recited on lines 4-5, because (a) Applicants claim only the plurality of superconducting cavities and Josephson junctions on lines 1-2 of claim 18, (b) however, the plurality of superconducting cavities and Josephson junctions cannot initialize the quantum computing device, and (c) therefore, it is not clear how the quantum computing device can be initialized, and whether there should be an input from an unspecified and unclaimed optical, electrical and/or magnetic source to initialize the quantum computing device.
(2) Also regarding claim 18, it is not clear how the quantum computing device can be guided to a ground state encoded by a problem Hamiltonian as recited on lines 8-9, because (a) it is not clear what the phrase “guided to” suggests for the quantum computing device, (b) a Hamiltonian is not a device structure, but rather a mathematical 
(3) Further regarding claim 18, it is not clear what “a problem Hamiltonian” recited on line 9 refers to, because (a) it is not clear what the “problem” refers to, and whether the claimed problem Hamiltonian would depend on the unspecified problem that Applicants had in mind to be resolved, in which case, the claim limitation “a problem Hamiltonian” would be arbitrary and subjective, rendering claim 18 indefinite, and (b) if that is not the case, it is not clear whether there is only one problem Hamiltonian for the claimed quantum computing device, in which case, it is not clear what the sole problem Hamiltonian is.
(4) Still further regarding claim 18, it is not clear what “a ground state” recited on line 8 refers to, because (a) it is not clear whether this ground state is different from the state of the quantum computing device before the initializing step recited on lines 4-5, and (b) in other words, if the ground state does not correspond to the state of the quantum computing device as soon as it is made and before anything is done to it, then it is not clear how the quantum computing device can be at an elevated state as soon as it is made and before anything is done to the quantum computing device, and it is not clear what the elevated state of the quantum computing device can be.
Claims 19, 22 and 23 depend on claim 18, and therefore, claims 19, 22 and 23 are also indefinite.

Response to Arguments
Applicants' arguments filed July 23, 2021 have been fully considered but they are not persuasive, because Applicants do not make any specific and concrete arguments to which the Examiner can respond to.

Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

September 14, 2021